Citation Nr: 1749748	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  17-40 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right thumb disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD 

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Marine Corps from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted a non-compensable initial disability rating for the right thumb disability.  In June 2017, the RO increased the disability rating to 10 percent.  The Veteran seeks a higher initial rating. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's right thumb disability is confirmed by x-rays, but there is no evidence showing involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

2. The Veteran's right thumb disability is manifested by symptoms of painful motion and stiffness, but is not manifested by ankylosis (favorable or unfavorable) or a gap of one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a right thumb disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5224, 5228 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Initial Disability Ratings

Disability ratings are determined by applying the criteria in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4.  38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Id. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After reviewing the evidence, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589 (1991). 

A. Right Thumb Disability

The Veteran right thumb disability is evaluated by analogy pursuant to DC 5010-5228, for limitation of motion of the thumb.  38 C.F.R. § 4.71a.  DC 5228 provides a 10 percent rating for a gap of one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  DC 5228 provides a 20 percent rating for a gap of more than two inches (5.1 cm).  Id.  The ratings are the same regardless of whether the hand affected is the major (dominant) or minor.  DC 5224 also applies to the thumb and provides a 10 percent rating for favorable ankylosis or a 20 percent rating for unfavorable ankylosis of the thumb.  Id.  However, examinations have not revealed ankylosis; thus, DC 5224 is inapplicable. 

Additionally, DC 5010 pertains to traumatic arthritis and instructs to evaluate pursuant to DC 5003 for degenerative arthritis.  Id.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code; however, when the limitation of motion is to a non-compensable degree, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

In this case, the Veteran was afforded hand and finger examinations in July 2015 and May* 2017 (it appears the examiner erroneously noted April instead of May 2017, when considering the examiner's reference to the May 2017 x-rays).  During the July 2015 examination, the examiner noted painful motion, with pain beginning at a gap of less than one inch, but ultimately with no gap between the thumb pad and the fingers.  The examiner also noted normal muscle strength and no evidence of ankylosis.  During the May 2017 examination, the Veteran reported experiencing pain, stiffness, and "less function" in  his right thumb.  Range of motion testing with the right thumb revealed a gap of one (1) centimeter between the thumb pad and the fingers.  Moderate pain was noted during opposition with the thumb, as well as moderate pain or tenderness at the base of the right thumb, but there was no evidence of pain with the use of the right hand or ankylosis.  Repetitive testing did not reveal additional loss of function or range of motion, however, the examiner stated that the Veteran's pain limited the functional ability of the thumb with repeated use over a period of time.  Right hand x-rays in May 2017 showed mild osteoarthritic degenerative changes in the interphalangeal joints and first carpometacarpal joint with mild joint space loss, subchondral sclerosis, and marginal osteophyte.  The record does not contain evidence of incapacitating episodes. 

Private clinical records have also been reviewed, but these fail to indicate relevant objective findings for rating the disability in question.  Such records demonstrate neurologic symptoms as well, but attribute these to carpal tunnel syndrome.  Accordingly, a separate rating assignment for neurologic symptomatology is not warranted here.  

Altogether, the medical evidence fails to show the requisite gap between the pad of the thumb and the fingers required for a compensable rating under DC 5228, nor does the evidence reveal that the Veteran has favorable or unfavorable ankylosis as required for a higher rating under DC 5224.  Thus, a compensable rating under DC 5224 or 5228 is not warranted.  Furthermore, a 20 percent rating is not warranted under DC 5003 because there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Altogether, a higher rating is not warranted for the right thumb disability. 

Significantly, even if the evidence revealed a gap of two inches, the Veteran's rating would not change.  In that scenario, the Veteran would receive a compensable 10 percent rating under DC 5228, which would eliminate the 10 percent rating under DC 5003.  See 38 C.F.R. § 4.71a (explaining that when the limitation of motion under the applicable DC is to a non-compensable degree, a rating of 10 percent is applicable under DC 5003). 

The current rating already accounts for the Veteran's reported and objectively noted thumb symptoms.  Indeed, despite the insufficient showing of limitation of motion, VA has assigned a 10 percent rating for his symptoms to recognize the degree of actual functional impairment of the joint.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Neither the Veteran nor the record raised a question of extraschedular entitlement under 38 C.F.R. § 3.321.  See Doucette v. Shulkin, 28 Vet. App. 366, 370-71 (Mar. 6, 2017).

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Therefore, entitlement to a rating in excess of 10 percent for a right thumb disability is denied. 


ORDER

Entitlement to a rating in excess of 10 percent for a right thumb disability is denied. 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


